DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 4 does not include the reference number 114 mentioned in the specification [0032].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, 9, 11, and 16-17 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “the ECU of the second vehicle is configured to communicate” should read “the ECU of the second vehicle is further
Regarding claim 5, the recitation of “via the input/output unit” should read “via the input/output unit of the first vehicle” to maintain consistency in the recitation of this element and avoid making the limitation unclear or indefinite.
Regarding claim 9, the recitation of “wherein the wherein the transceiver” should read “wherein the transceiver”
Further regarding claim 9, the recitation of “the transceiver is configured to receive a stop location” should read “the transceiver is further configured to receive a stop location” as the transceiver has already been “configured to receive a first destination” in claim 8.
Regarding claim 11, the recitation of “the input/output unit is configured to receive a stop location” and “the ECU is configured to communicate” should read “the input/output unit is further configured to receive a stop location” and “the ECU is further configured to communicate,” respectively. The “input/output unit” and “ECU” have already been configured to perform other functions in claim 8.
Regarding claim 16, the recitation of “the second transceiver” should read “the transceiver of the second vehicle” to maintain consistency in the recitation of this element in claim 16 and to avoid being unclear or indefinite.
Regarding claim 17, the recitation of “via the input/output unit” should read “via the input/output unit of the first vehicle” to maintain consistency in the recitation of this element and avoid making the limitation unclear or indefinite.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An input/output unit of a first vehicle configured to receive a destination” and “an input/output unit of the second vehicle configured to provide a prompt” in claim 1. The limitation “input/output unit 616” is disclosed in the applicant’s specifications as a “touchscreen display or a display screen and an input device, such as a keyboard, microphone or buttons” or “a touchscreen of an infotainment unit of the vehicle 602, a heads-up display, or a combination of a display screen of the infotainment unit and one or more buttons or knobs used to interact 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the transceivers of the one or more group vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether 
Claim 14 recites the limitation "the transceivers of the one or more group vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the transceivers” is introducing a new element or referring to “a transceiver” in claim 8 line 2 or referring to “the transceiver of another vehicle” in claim 8 lines 2-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (U.S. Patent Application Publication No. 2018/0195874 A1; hereinafter Andrew) in view of Hayes et al. (U.S. Patent No. 9,651,391 B1; hereinafter Hayes).
Regarding claim 1, Andrew discloses:
an input/output unit of a first vehicle configured to receive a destination from a user of the first vehicle (first user enters an address for a destination using the user interface 300, see at least [0076]); 
an electronic control unit (ECU) of the first vehicle configured to communicate the destination to all other vehicles in the plurality of vehicles (the client device 110 is able to send the destination to a plurality of vehicles, see at least [0076]-[0078]; client device 110 is a computing device 1100 with processing unit 1102 and code to execute the process and communicate with other vehicles, see at least [0018], [0123]-[0124], and Fig. 11); 
a second vehicle in the plurality of vehicles configured to receive the destination from the first vehicle via a network (the second vehicle receives the destination, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1); 
an input/output unit of the second vehicle configured to provide a prompt to a user of the second vehicle regarding the destination of the first vehicle and whether to accept or reject the destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
an ECU of the second vehicle configured to determine navigation directions to the destination when the user of the second vehicle accepts the destination via the input/output unit of the second vehicle (after the second user accepts the request, the shared travel experience begins, see at least [0081]; and the destination location is now displayed on the second user’s interface 400 as well, see at least Fig. 6).
Andrew does not explicitly disclose:
a transceiver
However, Hayes teaches:
a transceiver (when used in wireless telecommunications network 133, the device 101 may include one or more transceivers for communicating with wireless computing devices 141, see at least page 15, col. 3, line 6-col.4, line 3; the computing device 101 is associated with a first user and connects the first user to a second user of a vehicle, see at least page 17, col. 7, lines 9-18 and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Andrew by adding the transceiver taught by Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive signals to and from other vehicles (see Hayes page 15, col. 3, line 6-col.4, line 3).
Regarding claim 4, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
the input/output unit of the first vehicle provides a list of contact vehicles and respective location information for each vehicle in the list of contact vehicles (the user interface 300 contains a list of contacts 307a-307f wherein the location of each is shown after a contact agrees to join the trip, see at least Fig. 3-5 and [0080]-[0081]).
Regarding claim 5, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
the user of the first vehicle selects vehicles from the list of contact vehicles via the input/output unit to include in the plurality of vehicles (the user of the first vehicle selects people from the contact list 307a-307f to include in the trip, see at least [0077] and Fig. 3).
Regarding claim 6, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
a list of contact vehicles associated with the user of the first vehicle (see at least [0024] and Fig. 3)
Andrew does not disclose:
the plurality of vehicles is automatically determined by a processor of a remote data server based on the destination, a route of the first vehicle to the destination, and respective location data of vehicles 
However, Hayes teaches:	
the plurality of vehicles is automatically determined by a processor of a remote data server based on the destination, a route of the first vehicle to the destination, and respective location data of vehicles in a list of contact vehicles associated with the user of the first vehicle (users having the same destination point and path may be determined to share a route, see at least page 18, col. 9, lines 9-11; routes that contain points in close proximity are also treated as shared, see at least page 18, col. 9, lines 37-39; the shared route data is gathered to determine a community to share location and route information wherein a connection in the community can be further made based on a list of friends in a social network, see at least page 20, col. 14, lines 5-7 and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel experience sharing disclosed by Andrew by adding the plurality of vehicles being automatically determined based on destination, route, and location taught by Hayes. One of ordinary skill in the art would have been motivated to make 
Regarding claim 7, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
the input/output unit of the first vehicle, the ECU of the first vehicle, and the transceiver of the first vehicle are included in a first mobile device 20 4832-5056-040815269-37100 located in the first vehicle, and wherein the input/output unit of the second vehicle, the ECU of the second vehicle, and the transceiver of the second vehicle are included in a second mobile device located in the second vehicle (the client devices 110a-110c may be implemented on devices such as smart phones, see at least [0018] and Fig. 1; wherein each client device is associated with a different user, see at least [0020]-[0022]).
Regarding claim 8, Andrew discloses:
receive a first destination from another vehicle via a network (the second vehicle receives the destination of the first vehicle, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1); 
an input/output unit configured to provide a prompt to a user of the vehicle regarding the received first destination of the other vehicle and whether to accept or reject the first destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
an electronic control unit (ECU) configured to determine navigation directions to the first destination when the user of the vehicle accepts the first destination via the input/output unit (after the second user accepts the request, the shared travel 
Andrew does not explicitly disclose:
A transceiver
However, Hayes teaches:
A transceiver (when used in wireless telecommunications network 133, the device 101 may include one or more transceivers for communicating with wireless computing devices 141, see at least page 15, col. 3, line 6-col.4, line 3; the computing device 101 is associated with a first user and connects the first user to a second user of a vehicle, see at least page 17, col. 7, lines 9-18 and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Andrew by adding the transceiver taught by Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive signals to and from other vehicles (see Hayes page 15, col. 3, line 6-col.4, line 3).
Regarding claim 15, Andrew discloses:
receiving, by an input/output unit of a first vehicle, a destination from a user of the first vehicle (first user enters an address for a destination using the user interface 300, see at least [0076]); 
communicating, by an electronic control unit (ECU) of the first vehicle, the destination to all other vehicles in the plurality of vehicles via the first vehicle (the client device 110 is able to send the destination to a plurality of vehicles, see at least [0076]-[0078]; client device 110 is a computing device 1100 with processing unit 1102 and code 
receiving, by a second vehicle in the plurality of vehicles, the destination from the first vehicle via a network (the second vehicle receives the destination, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1); 
providing, by an input/output unit of the second vehicle, a prompt to a user of the second vehicle regarding the destination of the first vehicle and whether to accept or reject the destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
determining, by an ECU of the second vehicle, navigation directions to the destination when the user of the second vehicle accepts the destination via the input/output unit of the second vehicle (after the second user accepts the request, the shared travel experience begins, see at least [0081]; and the destination location is now displayed on the second user’s interface 400 as well, see at least Fig. 6).
Andrew does not explicitly disclose:
a transceiver
However, Hayes teaches:
a transceiver (when used in wireless telecommunications network 133, the device 101 may include one or more transceivers for communicating with wireless computing devices 141, see at least page 15, col. 3, line 6-col.4, line 3; the computing device 101 is associated with a first user and connects the first user to a second user of a vehicle, see at least page 17, col. 7, lines 9-18 and Fig. 2).

Regarding claim 17, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
providing, by the input/output unit of the first vehicle, a list of contact vehicles and respective location information for each vehicle in the list of contact vehicles (the user interface 300 contains a list of contacts 307a-307f wherein the location of each is shown after a contact agrees to join the trip, see at least Fig. 3-5 and [0080]-[0081]).
Regarding claim 18, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
receiving, from the user of the first vehicle via the input/output unit, a selection of vehicles from the list of contact vehicles to include in the plurality of vehicles (the user of the first vehicle selects people from the contact list 307a-307f to include in the trip, see at least [0077] and Fig. 3).
Regarding claim 19, the combination of Andrew and Hayes teach the elements above and Andrew further discloses:
a list of contact vehicles associated with the user of the first vehicle
Andrew does not disclose:
automatically identifying, by a processor of a remote data server, the plurality of vehicles based on the destination, a route of the first vehicle to the destination, and respective location data of vehicles 
However, Hayes teaches:
automatically identifying, by a processor of a remote data server, the plurality of vehicles based on the destination, a route of the first vehicle to the destination, and respective location data of vehicles in a list of contact vehicles associated with the user of the first vehicle (users having the same destination point and path may be determined to share a route, see at least page 18, col. 9, lines 9-11; routes that contain points in close proximity are also treated as shared, see at least page 18, col. 9, lines 37-39; the shared route data is gathered to determine a community to share location and route information wherein a connection in the community can be further made based on a list of friends in a social network, see at least page 20, col. 14, lines 5-7 and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel experience sharing disclosed by Andrew by adding the plurality of vehicles being automatically determined based on destination, route, and location taught by Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to allow drivers to contact other vehicles in the vicinity for additional information (see Hayes page 14, col. 1, lines 36-45).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Hayes as applied to claims 1, 8, and 15 above and further in view of Boss et al. (U.S. Patent Application Publication No. 2017/0284818 A1; hereinafter Boss).
Regarding claim 11, the combination of Andrew and Hayes teach the elements above but do not teach:
the input/output unit is configured to receive a stop location from the user 
wherein the ECU is configured to communicate the stop location to one or more group vehicles including the other vehicle 
However, Boss teaches:
the input/output unit is configured to receive a stop location from the user (master device 120 and subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031])
wherein the ECU is configured to communicate the stop location to one or more group vehicles including the other vehicle (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
Claims 2-3, 9-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Hayes and Boss and further in view of Tang (U.S. Patent Application Publication No. 2012/0143501 A1).
Regarding claim 2, the combination of Andrew and Hayes teach the elements above but does not teach:
Receive a stop location from user of the second vehicle
Communicate stop location to all other vehicles via second vehicle
First vehicle receive the stop location
First vehicle accepts or rejects the stop location
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location
However, Boss teaches:
the input/output unit of the second vehicle is configured to receive a stop location from the user of the second vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]; subscriber devices 130A-N correspond to different drivers and has a user interface to receive input, see at least [0016]-[0017]), 
wherein the second vehicle is configured to communicate the stop location to all other vehicles in the plurality of vehicles (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031]), 
wherein the transceiver of the first vehicle is configured to receive the stop location from the transceiver of the second vehicle via the network (the master device 120 is part of the network 110 that synchronizes the master device 120 and subscriber devices 130A-N, see at least Fig. 1; the master device also receives updates and stops from the subscriber devices 130A-N, see at least [0031]), 19 4832-5056-040815269-37100 
wherein the input/output unit of the first vehicle is further configured to provide a prompt to the user of the first vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Hayes, and Boss does not explicitly teach:
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location
However, Tang teaches:
wherein the ECU of the first vehicle is further configured to update navigation directions to the destination to include the stop location when the user of the first 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]). 
Regarding claim 3, the combination of Andrew, Hayes, Boss, and Tang teach the elements above but the combination of Andrew, Hayes, Boss does not explicitly teach:
the ECU of the first vehicle is further configured to maintain navigation to the destination when the user of the first vehicle rejects the stop location via the input/output unit of the first vehicle
However, Tang teaches:
the ECU of the first vehicle is further configured to maintain navigation to the destination when the user of the first vehicle rejects the stop location via the input/output unit of the first vehicle (when the user rejects 214 the notification 204, the navigation system 100 does not incorporate a new stop and continues the path 206 to destination 210, see at least [0055] and Fig. 4)

Regarding claim 9, the combination of Andrew and Hayes teach the elements above but does not teach:
Receive stop location from other vehicle
Provide prompt to user of vehicle regarding stop location and whether to accept or reject the stop location
Update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location
However, Boss teaches:
receive a stop location from the other vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]), 
wherein the input/output unit is further configured to provide a prompt to the user of the vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])

The combination of Andrew, Hayes, and Boss does not explicitly teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location via the input/output unit
However, Tang teaches:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location via the input/output unit (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been 
Regarding claim 10, the combination of Andrew, Hayes, Boss, and Tang teach the elements above but the combination of Andrew, Hayes, Boss does not explicitly teach:
the ECU is further configured to maintain navigation to the destination when the user of the vehicle rejects the stop location via the input/output unit
However, Tang teaches:
the ECU is further configured to maintain navigation to the destination when the user of the vehicle rejects the stop location via the input/output unit (when the user rejects 214 the notification 204, the navigation system 100 does not incorporate a new stop and continues the path 206 to destination 210, see at least [0055] and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the maintaining route to destination after a stop is rejected taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to continue navigation to a desired destination without incorporating unwanted stops.
Regarding claim 12, the combination of Andrew, Hayes, and Boss teach the elements above but do not teach:
the ECU is further configured to update navigation directions to the destination to include the stop location

the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]). 
Regarding claim 13, the combination of Andrew and Hayes teach the elements above but does not teach:
the transceiver is further configured to receive one or more respective indications from the transceivers of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location 
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when all of the one or more group vehicles accepted the stop location

the device is further configured to receive one or more respective indications from the devices of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location (Subscriber devices 130A-N and master device 120 are able to request an unplanned stop or detour and the master device 120 accepts or denies a request to update the route with a stop. Since all devices receive route changes periodically or as updates are made by the route creator, all devices would be receiving the accepted or rejected stop requests, see at least [0031])
all of the one or more group vehicles accepted the stop location (where the master device 120 and subscriber device 130A are the only vehicles in a group, the acceptance of the master device 130A reads on an accepted stop location from one group vehicle, see at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Hayes, and Boss does not teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location 

wherein the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Regarding claim 14, the combination of Andrew and Hayes teach the elements above but does not teach:
the transceiver is further configured to receive one or more respective indications from the transceivers of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location 
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when all of the one or more group vehicles accepted the stop location

the device is further configured to receive one or more respective indications from the devices of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location (Subscriber devices 130A-N and master device 120 are able to request an unplanned stop or detour and the master device 120 accepts or denies a request to update the route with a stop. Since all devices receive route changes periodically or as updates are made by the route creator, all devices would be receiving the accepted or rejected stop requests, see at least [0031])
all of the one or more group vehicles accepted the stop location (where the master device 120 and subscriber device 130A are the only vehicles in a group, the acceptance of the master device 130A reads on an accepted stop location from one group vehicle, see at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Hayes, and Boss does not teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location 

wherein the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Regarding claim 16, the combination of Andrew and Hayes teach the elements above but do not teach:
Receive a stop location from user of the second vehicle
Communicate stop location to all other vehicles via second vehicle
First vehicle receive the stop location
First vehicle accepts or rejects the stop location
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location

receiving, by the input/output unit of the second vehicle, a stop location from the user of the second vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]; subscriber devices 130A-N correspond to different drivers and has a user interface to receive input, see at least [0016]-[0017]); 
communicating, by the ECU of the second vehicle, the stop location to all other vehicles in the plurality of vehicles via the second vehicle (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031]); 
receiving, by the transceiver of the first vehicle, the stop location from the transceiver of the second vehicle via the network (the master device 120 is part of the network 110 that synchronizes the master device 120 and subscriber devices 130A-N, see at least Fig. 1; the master device also receives updates and stops from the subscriber devices 130A-N, see at least [0031]); 
providing, by the input/output unit of the first vehicle, a prompt to the user of the first vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding the request for a stop or detour by 
The combination of Andrew, Hayes, and Boss does not explicitly teach:
updating, by the ECU of the first vehicle, the navigation directions to the destination to include the stop location when the user of the first vehicle accepts the stop location via the input/output unit of the first vehicle
However, Tang teaches:
updating, by the ECU of the first vehicle, the navigation directions to the destination to include the stop location when the user of the first vehicle accepts the stop location via the input/output unit of the first vehicle (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transceivers taught by Hayes, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Hayes as applied to claim 15 above and further in view of Loo et al. (U.S. Patent No. 9,141,112 B1; hereinafter Loo).
Regarding claim 20, the combination of Andrew and Hayes teach the elements above but do not explicitly teach:
Joining a group using a virtual lobby
However, Loo teaches:
joining, by respective users of the plurality of vehicles via respective input/output units, a group to travel to the destination together using a virtual lobby (user is able to select to join a caravan using the user interface 500, see at least Fig. 5A and page 18, col. 22, lines 39-40)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Hayes by adding a virtual lobby taught by Loo. One of ordinary skill in the art would have been motivated to make this modification in order to join a desired caravan or a caravan that the user has once traveled with and would like to travel with again (see Loo page 18, col. 22, lines 39-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaurepaire et al. (U.S. Patent Application Publication No. 2020/0084193 A1) teaches a method and apparatus for pairing autonomous vehicles to share navigation based content.
Banasky, Jr. et al. (U.S. Patent Application Publication No. 2015/0081157 A1) teaches a road trip vehicle to vehicle communication system that is able to communicate destination, intermediate stops, and vehicle data to others traveling to the same destination.
Chashper (U.S. Patent Application Publication No. 2019/0234748 A1) teaches a group navigation information management for allowing users to travel in a pack and to join groups to travel with.
Punithan et al. (U.S. Patent Application Publication No. 2018/0032086 A1) teaches a group driving mode to allow vehicle communication via messages to drivers and requests for group driving behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/H.L./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662